Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 7/7/2019 has been considered and made of record.  The references cited on the PTOL 1449 form have been considered.
If the applicant(s) is/are aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.


Specification


	
Claim Rejections


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,2, 3 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as invention.
In claim 3, the language of  “ the surface of a substrate ” is insufficient antecedent basis for this limitation in the claim, claim 1 provides the antecedent basic for this term.
In claim 13, the language of “ the temperature of the donor solution” is insufficient antecedent basis for this limitation in the claim, claim 2 provides the antecedent basic for this term.

Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.

Set of claims 1-20

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-9, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (9,985,231) in view of YAN et al. (2019/0013474).
Regarding claim 1, Huang teaches a method of preparing a bulk heterojunction material (specially refer figures 1A-1B, 2, 3 and relate texts) comprising the steps of: 
a. a providing a thin film comprising a donor material (column 7, line 4 and “polymer donor” in column 8, lines 32-35);
b. depositing an acceptor solution comprising an acceptor solvent and an acceptor material (column 7, line 4 and column 9, lines 1-20) on the thin film, wherein the donor material is substantially insoluble in the acceptor solvent column 7, in lines 7-8); and 
c. annealing the acceptor material on the thin film thereby forming the bulk heterojunction material (column 8, lines 1-7).
Huang does not teach donor material exhibits temperature dependent aggregation. 
YAN teach donor material exhibits temperature dependent aggregation ([0012] in last 8 lines and [0014] in 7-11 lines).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to utilize donor material exhibits temperature dependent aggregation in Huang’s structure in order to provide important 

Regarding claim 8 (the method of claim 1), Huang teaches the thin film comprising the donor material comprises a plurality of substantially crystalline domains (column12, lines 18-20).
Regarding claim 9 (the method of claim 1), Huang teaches the acceptor material is a C60 or C70 fullerene derivative (column 9, lines15-20).

Regarding claim 18, the bulk heterojunction material made according to the method of claim 1 (column 2, lines 35-40).  

Regarding claim 19 (an organic electronic device as “organic photovoltaic devices (OPVs)” comprising the bulk heterojunction material of claim 18 (column 6, lines 34-36).  

Regarding claim 20 (the organic electronic device of claim 19), wherein the organic electronic device is an organic photovoltaic device (column 6, lines 34-36).   or an organic field-effect transistor device.
    
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (9,985,231) in view of YAN et al. (2019/0013474) further in view of McGrath et al. (9,505,770).
Regarding claim 3 (the method of claim 1), Huang in view of YAN teaches all limitations as cited in the above claim including the donor material  (column 7, lines 4-5)  on the surface (column 7, lines 15-20) of a substrate thereby forming the substrate and a thin film comprising the donor material except for further comprising the step of depositing a donor solution comprising a donor solvent and the donor material.
McGrath teaches the step of depositing a donor solution comprising a donor solvent and the donor material  (column 7, lines 62-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to perform the step of depositing a donor solution comprising a donor solvent and the donor material in Huang in view of YAN’ method in order to obtain the best bulk heterojunction structure.

Regarding claim 4 (the method of claim 3), Huang teaches the donor solvent comprises at least one of 1,2,4- trimethylbenzene, chlorobenzene, and 1,2-dichlorbenzene (column 3, lines 50-55).  

Regarding claim 5 (the method of claim 4), Huang teaches the donor solvent further comprises 1,8- diiodooctane (column 3, lines 48-52).  

Regarding claim 6 (the method of claim 4), Huang teaches the temperature of the donor solution is above the temperature that the donor material aggregates in the donor solvent (column 7, lines 5-8).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (9,985,231) in view of YAN et al. (2019/0013474) further in view of Jenekhe et al. (2017/0057962).
Regarding claim 10 (the method of claim 9), Huang in view of YAN teaches all limitations as cited in the above claim except for the acceptor solvent is at least one of chlorobenzene, 1,2-dichlorbenzene, and chloroform. 
Jenekhe teaches the acceptor solvent is at least one of chlorobenzene, 1,2-dichlorbenzene, and chloroform ([0312] in lines 10-15). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to utilize the acceptor solvent is at least one of chlorobenzene, 1,2-dichlorbenzene, and chloroform in Huang in view of YAN’s structure in order to obtain the best bulk heterojunction structure. 

Reasons for Indication of Allowable Subject Matter
Claims 2, 13-17; 7; 11-12 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Huang et al. (9,985,231) in view of YAN et al. (2019/0013474), taken individually or in combination, do not teach the claimed invention having the respective feature(s) below.

Regarding claim 2 (the method of claim 1), the donor material is a polymer selected from the group consisting of

    PNG
    media_image1.png
    335
    521
    media_image1.png
    Greyscale
   
wherein p is 20-500; 
X is S or N(C1-C12)alkyl; 
41each of R1, R2, and R4 is independently (C5-C3o)alkyl; and R3 is (C4-C12)alkyl.  
Regarding claim 7 (the method of claim 6), the temperature of the donor solution is about 60 °C to about 150 °C.  

Regarding claim 11 (the method of claim 10), the donor material is substantially insoluble at the temperature that the acceptor solution is deposited on the thin film.  The claim 12 is dependent from the above objected claim and therefore also considered objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819